                          Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 1 of 11 PageID #: 1

72&OHUN¶V2IILFH
81,7('67$7(6',675,&7&2857
($67(51',675,&72)1(:<25.
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

$33/,&$7,21)25/($9(
      72),/('2&80(1781'(56($/

                                                                                           $ ,ISXUVXDQWWRDSULRU&RXUW2UGHU
                                                                                           'RFNHW1XPEHURI&DVHLQ:KLFK(QWHUHGBBBBBBBBBBBBBBBBBBB
,1 7+( 0$77(5 2) 7+( 6($5&+ 2)                                                             -XGJH0DJLVWUDWH-XGJHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
$ &(57$,1 &(//8/$5 7(/(3+21(
                                                                                           'DWH(QWHUHGBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             Y                                     0&
                                                      BBBBBBBBBBBBBBBBBBBBB                
                                                      'RFNHW1XPEHU

                                                                                           
                                                                                           % ,IDQHZDSSOLFDWLRQWKHVWDWXWHUHJXODWLRQRURWKHUOHJDOEDVLVWKDW
                                                ✔
68%0,77('%<3ODLQWLIIBBBB'HIHQGDQWBBBB'2-BBBB                                         DXWKRUL]HVILOLQJXQGHUVHDO
       $86$ 0LFKDHO : *LEDOGL
1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
)LUP1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                          Ongoing criminal investigation
                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          86 $WWRUQH\ V 2IILFH ('1<                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
          $ &DGPDQ 3OD]D (DVW %URRNO\Q 1< 
3KRQH1XPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                25'(5('6($/('$1'3/$&(',17+(&/(5.¶62)),&(
(0DLO$GGUHVVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
               PLFKDHOJLEDOGL#XVGRMJRY                                                   $1'0$<127%(816($/('81/(6625'(5('%<
                                                                                           7+(&2857
                                                         ✔
,1',&$7(83217+(38%/,&'2&.(76+((7<(612BB
,I\HVVWDWHGHVFULSWLRQRIGRFXPHQWWREHHQWHUHGRQGRFNHWVKHHW                               %URRNO\Q
                                                                                           '$7('1(:<25.
                                                                                                                                           1(:
                                                                                                                                                      (:<2
                                                                                                   -DQXDU\  
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                                                                    BBBBBBBBBBBBBBBBB
                                                                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                                         86',675,&7-8'*(860$*,675$7(-8'*(

                                                                                           5(&(,9(',1&/(5.¶62)),&(BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                      -DQXDU\  
                                                                                                                              '$7(
0$1'$725<&(57,),&$7,212)6(59,&(
$ BBB$FRS\RIWKLVDSSOLFDWLRQHLWKHUKDVEHHQRUZLOOEHSURPSWO\VHUYHGXSRQDOOSDUWLHVWRWKLVDFWLRQ% BBB6HUYLFHLVH[FXVHGE\86& E RUE\
                                                          ✔
WKHIROORZLQJRWKHUVWDWXWHRUUHJXODWLRQBBBBBBRU& BBBB7KLVLVDFULPLQDOGRFXPHQWVXEPLWWHGDQGIOLJKWSXEOLFVDIHW\RUVHFXULW\DUHVLJQLILFDQWFRQFHUQV
 &KHFNRQH

                            -DQXDU\  
                           BBBBBBBBBBBBBBBBBB                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                BBBBB
                                                                    BBBBBBBBBBBBBBB
                                                                                  BBB
                                                                                    BBBB
                                                                                      BBBB
                                                                                         BBBBB
                                                                                          B
                           '$7(                                  6,*1$785(
                                                                       6,*1$
                                                                              $77885(
                                                                                    5
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 2 of 11 PageID #: 2




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE SEARCH OF                       TO BE FILED UNDER SEAL
 THE CELLULAR TELEPHONE
 ASSIGNED CALL NUMBER                                 APPLICATION FOR
 518-816-5156                                         PROSPECTIVE LOCATION
                                                      INFORMATION

                                                      No. 20-MC-152

                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

               I, KIERAN KEENAGHAN, being first duly sworn, hereby depose and state as

follows:

                    INTRODUCTION AND AGENT BACKGROUND

               1.     I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for

information about the location of the cellular telephone assigned call number 518-816-5156

(the “TARGET CELL PHONE”), whose service provider is T-Mobile US, Inc., a wireless

telephone service provider headquartered at Parsippany, New Jersey. The TARGET CELL

PHONE is described herein and in Attachment A, and the location information to be seized is

described herein and in Attachment B.

               2.     Because this warrant seeks the prospective collection of information,

including cell-site location information, that may fall within the statutory definitions of

information collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C.

§ 3127(3) & (4), the requested warrant is designed to also comply with the Pen Register Act.
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 3 of 11 PageID #: 3




See 18 U.S.C. §§ 3121–3127. The requested warrant therefore includes all the information

required to be included in an order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).

              3.      I am a Detective and Task Force Officer assigned to ATF and the New

York City Police Department (“NYPD”) Joint Robbery Task Force. I have been a Detective

with the NYPD since 1999. I have been a Task Force Officer with the ATF/NYPD Joint

Robbery Task Force since 2014. I have been involved in the investigations of numerous

cases involving Hobbs Act robberies and related firearms offenses. Through my training,

education and experience, I have become familiar with the manner in which evidence of

robberies are commonly stored and the manner in which fugitives hide, as well as the uses

and capabilities of cellular phones. I have also participated in the execution of search

warrants involving evidence of robberies, including searches of electronic devices.

              4.      The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

              5.      Based on the facts set forth in this affidavit, there is probable cause to

believe that DARNELL LEONARD has violated Title 18, United States Code, Section

1951(a) (Hobbs Act robbery conspiracy). LEONARD was charged with this crime in the

Eastern District of New York on January 14, 2020, and is the subject of an arrest warrant

issued on that same date. See 20-MJ-46. There is also probable cause to believe that the

location information described in Attachment B will assist law enforcement in arresting

LEONARD, who is a “person to be arrested” within the meaning of Federal Rule of Criminal

Procedure 41(c)(4).

                                                2
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 4 of 11 PageID #: 4




               6.     The court has jurisdiction to issue the proposed warrant because it is a

“court of competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a

district court of the United States that has jurisdiction over the offense being investigated.

See 18 U.S.C. § 2711(3)(A)(i).

                                     PROBABLE CAUSE

               7.     On January 14, 2020, Your Honor signed a warrant commanding the

arrest of DARNELL LEONARD for a violation of Title 18, United States Code, Section

1951(a) (Hobbs Act robbery conspiracy).

               8.     In or about December 2019, NYPD Detective Raymond McCann spoke

with LEONARD’s sister concerning an outstanding summons for LEONARD. Detective

McCann gave LEONARD’s sister his cellular telephone number and asked that

LEONARD’s sister tell LEONARD to contact Detective McCann.

               9.     On December 18, 2019, at approximately 3:10 p.m., a blocked

telephone number called Detective McCann and left a voicemail. In the voicemail, the caller

identified himself as DARNELL LEONARD and stated, in sum and substance, that he was

returning Detective McCann’s call regarding an outstanding summons, and that he was

currently located in Pittsburgh, Pennsylvania. The caller did not leave a callback number.

               10.    Toll records for Detective McCann’s cellular telephone show that the

above-referenced telephone call was placed by telephone number 518-816-5156 (the

“TARGET CELL PHONE”). Accordingly, there is probable cause to believe that

LEONARD is using the TARGET CELL PHONE.

               11.    In my training and experience, I have learned that T-Mobile US, Inc. is

a company that provides cellular telephone access to the general public. I also know that

                                                3
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 5 of 11 PageID #: 5




providers of cellular telephone service have technical capabilities that allow them to collect

and generate information about the locations of the cellular telephones to which they provide

service, including E-911 Phase II data, also known as GPS data or latitude-longitude data and

cell-site data, also known as “tower/face information” or cell tower/sector records. E-911

Phase II data provides relatively precise location information about the cellular telephone

itself, either via GPS tracking technology built into the phone or by triangulating on the

device’s signal using data from several of the provider’s cell towers. Cell-site data identifies

the “cell towers” (i.e., antenna towers covering specific geographic areas) that received a

radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data is typically less precise that E-911 Phase II data.

               12.    Based on my training and experience, I know that T-Mobile US, Inc.

can collect E-911 Phase II data about the location of the TARGET CELL PHONE, including

by initiating a signal to determine the location of the TARGET CELL PHONE on T-Mobile

US, Inc.’s network or with such other reference points as may be reasonably available.

               13.    Based on my training and experience, I know that T-Mobile US, Inc.

can collect cell-site data about the TARGET CELL PHONE. Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the

telephone numbers involved, if any; (3) the cell tower to which the customer connected at the

beginning of the communication; (4) the cell tower to which the customer connected at the

                                                4
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 6 of 11 PageID #: 6




end of the communication; and (5) the duration of the communication. I also know that

wireless providers such as T-Mobile US, Inc. typically collect and retain cell-site data

pertaining to cellular devices to which they provide service in their normal course of business

in order to use this information for various business-related purposes.

                              AUTHORIZATION REQUEST

              14.     Based on the foregoing, I request that the Court issue the proposed

search warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

              15.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

Criminal Procedure 41(f)(3), that the Court authorize the officer executing the warrant to

delay notice until 30 days after the collection authorized by the warrant has been completed.

There is reasonable cause to believe that providing immediate notification of the warrant

may have an adverse result, as defined in 18 U.S.C. § 2705. The complaint and arrest

warrant for LEONARD remain under seal, and although he is aware that he is wanted by law

enforcement, he is not aware of the full extent and nature of the charges and investigation.

Providing immediate notice to the subscriber or user of the TARGET CELL PHONE,

DARNELL LEONARD, would seriously jeopardize the ongoing investigation, as such a

disclosure would give LEONARD an opportunity to avoid arrest, destroy evidence, and flee

from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize the

seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that

the warrant authorizes the seizure of any wire or electronic communication (as defined in 18

U.S.C. § 2510) or any stored wire or electronic information, there is reasonable necessity for

the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

                                               5
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 7 of 11 PageID #: 7




                 16.   I further request that the Court direct T-Mobile US, Inc. to disclose to

the government any information described in Attachment B that is within the possession,

custody, or control of T-Mobile US, Inc. I also request that the Court direct T-Mobile US,

Inc. to furnish the government all information, facilities, and technical assistance necessary

to accomplish the collection of the information described in Attachment B unobtrusively and

with a minimum of interference with T-Mobile US, Inc.’s services, including by initiating a

signal to determine the location of the TARGET CELL PHONE on T-Mobile US, Inc.’s

network or with such other reference points as may be reasonably available, and at such

intervals and times directed by the government. The government shall reasonably

compensate T-Mobile US, Inc. for reasonable expenses incurred in furnishing such facilities

or assistance.

                 17.   I further request that the Court authorize execution of the warrant at

any time of day or night, owing to the potential need to locate the TARGET CELL PHONE

outside of daytime hours.

                 18.   I further request that the Court order that all papers in support of this

application, including the affidavit and search warrant, be sealed until further order of the

Court. These documents discuss an ongoing criminal investigation, the full extent of which

is neither public nor known to all of the targets of the investigation. Accordingly, there is




                                                 6
Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 8 of 11 PageID #: 8




16th
  Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 9 of 11 PageID #: 9




                                     ATTACHMENT A

                                  Property to Be Searched

              1.     The cellular telephone assigned call number 518-816-5156 (the

“TARGET CELL PHONE”), whose service provider is T-Mobile US, Inc., a wireless

telephone service provider headquartered at Parsippany, New Jersey.

              2.     Records and information associated with the TARGET CELL PHONE

that is within the possession, custody, or control of T-Mobile US, Inc.
 Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 10 of 11 PageID #: 10




                                      ATTACHMENT B

                                Particular Things to be Seized

I.     Information to be Disclosed by the Provider

               All information about the location of the TARGET CELL PHONE described

in Attachment A for a period of thirty days, during all times of day and night. “Information

about the location of the TARGET CELL PHONE” includes all available E-911 Phase II

data, GPS data, latitude-longitude data, and other precise location information, as well as all

data about which “cell towers” (i.e., antenna towers covering specific geographic areas) and

“sectors” (i.e., faces of the towers) received a radio signal from the cellular telephone

described in Attachment A

               To the extent that the information described in the previous paragraph

(hereinafter, “Location Information”) is within the possession, custody, or control of T-

Mobile US, Inc., T-Mobile US, Inc. is required to disclose the Location Information to the

government. In addition, T-Mobile US, Inc. must furnish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the Location

Information unobtrusively and with a minimum of interference with T-Mobile US, Inc.’s

services, including by initiating a signal to determine the location of the TARGET CELL

PHONE on T-Mobile US, Inc.’s network or with such other reference points as may be

reasonably available, and at such intervals and times directed by the government. The

government shall compensate T-Mobile US, Inc. for reasonable expenses incurred in

furnishing such facilities or assistance.
Case 1:20-mc-00152-RER Document 1 Filed 01/16/20 Page 11 of 11 PageID #: 11




               This warrant does not authorize the seizure of any tangible property. In

approving this warrant, the Court finds reasonable necessity for the seizure of the Location

Information. See 18 U.S.C. § 3103a(b)(2).

II.    Information to Be Seized by the Government

               All information described above in Section I that will assist in determining the

location of DARNELL LEONARD.

               Law enforcement personnel (who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under

government control) are authorized to review the records produced by the Provider in order

to locate the things particularly described in this Warrant.




                                                2
